

116 HR 5135 IH: Housing Homeless Veterans Act of 2019
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5135IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Ms. Barragán introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo give priority in allocation of rental assistance vouchers under the Veterans Affairs Supported
			 Housing program of the Department of Housing and Urban Development to
			 areas having the largest populations of homeless veterans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Housing Homeless Veterans Act of 2019. 2.Allocation of HUD–VASH vouchers (a)Amendment to VASH programParagraph (19) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following new subparagraphs:
				
 (D)Allocation criteriaNotwithstanding any other provision of law (including paragraph (6) under the heading Public and Indian Housing—Tenant-Based Rental Assistance in title II of division K of Public Law 115–31), in making amounts for assistance under this paragraph available among public housing agencies in each fiscal year, the Secretary shall give priority to public housing agencies that—
 (i)serve areas having the highest numbers of homeless veterans; and (ii)have fully utilized their available funds under this paragraph for the preceding fiscal year and have a demonstrated need for incremental assistance under this paragraph.
						(E)Reallocation of unused vouchers for VASH assistance
 (i)Recapture and reallocationNotwithstanding any other provision of law, the Secretary shall— (I)recapture from any public housing agency described in clause (ii) any amounts of assistance provided under this paragraph to the agency that are not—
 (aa)under lease after 24 months; (bb)committed under an agreement to enter into a housing assistance payments contract; or
 (cc)committed, under a commitment of award letter that has been approved by the board of governors or other similar governing body of the public housing agency, for project-based voucher assistance for a project; and
 (II)reallocate any recaptured amounts to public housing authorities that have leased their entire allocation of assistance under this paragraph.
 (ii)Agencies subject to recaptureAn agency described in this clause is an agency whose jurisdiction is located within an area within which the homeless population has decreased, according to the point-in-time information of the Secretary for the two most recent reporting periods for such information..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to amounts made available— (1)by paragraph (6) under the heading Public and Indian Housing—Tenant-Based Rental Assistance in title II of division K of Public Law 115–31, to the extent such amounts remain unobligated as of the date of the enactment of this Act; and
 (2)by any other provision of law enacted after the date of the enactment of this Act. 